     Case 19-50012          Doc 178   Filed 08/07/19    EOD 08/07/19 21:54:47         Pg 1 of 7



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

In re:
                                                       Chapter 11
                        1
USA GYMNASTICS,
                                                       Case No. 18-9108-RLM-11
                        Debtor.



USA GYMNASTICS,                                        Adv. Pro. No. 19-50012
                                                       in 18-09108-RLM-11
         Plaintiff,

v.

ACE AMERICAN INSURANCE
COMPANY f/k/a CIGNA INSURANCE
COMPANY, GREAT AMERICAN
ASSURANCE COMPANY, LIBERTY
INSURANCE UNDERWRITERS INC.,
NATIONAL CASUALTY COMPANY,
RSUI INDEMNITY COMPANY, TIG
INSURANCE COMPANY, VIRGINIA
SURETY COMPANY, INC. f/k/a
COMBINED SPECIALTY INSURANCE
COMPANY, WESTERN WORLD
INSURANCE COMPANY, ENDURANCE
AMERICAN INSURANCE COMPANY,
AMERICAN HOME ASSURANCE
COMPANY, and DOE INSURERS,

         Defendants.

     MOTION TO SHORTEN NOTICE ON PLAINTIFF USA GYMNASTICS’ MOTION
     FOR PARTIAL SUMMARY JUDGMENT AGAINST TIG INSURANCE COMPANY

         USA Gymnastics, as debtor and debtor in possession in the above-captioned chapter 11

case (the “Debtor”), hereby moves (the “Motion”) for the entry of an order, substantially in the


1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the
Debtor’s principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.

                                                 1
    Case 19-50012       Doc 178      Filed 08/07/19    EOD 08/07/19 21:54:47       Pg 2 of 7



form attached hereto as Exhibit A, pursuant to Rule 9006(c) of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), Rule 9006-1(a) of the Local Rules of the United States

Bankruptcy Court for the Southern District of Indiana (the “Local Rules”), and section III.F of

the Case Management Procedures (as defined below), shortening notice on Plaintiff USA

Gymnastics’ Motion For Partial Summary Judgment Against TIG Insurance Company (the “TIG

Coverage Motion”), and respectfully states as follows:

       1.      The Debtor has contemporaneously filed the TIG Coverage Motion, requesting

that the Court declare that the abuse or molestation exclusions contained in various insurance

policies issued by TIG Insurance Company in favor of the Debtor do not bar coverage for certain

claims asserted in this chapter 11 case.

       2.      The Debtor respectfully seeks an expedited hearing on the TIG Coverage Motion.

TIG has taken unreasonable coverage positions that impede the Debtor’s ability to negotiate a

global resolution of this case with the Sexual Abuse Survivors Committee and its constituents.

Although the TIG Coverage Motion is filed solely as to TIG and raises a legal question unique to

TIG’s policies, the recalcitrance of the Debtors’ insurers as a group may require the Debtor to

seek additional coverage declaratory judgments from this Court. Other issues may need to be

addressed, such as the number of occurrences arising under each insurer’s’ policies. The Debtor

also expects to seek additional judgments specific to TIG, including a ruling regarding certain

policies that TIG claims are “lost,” but for which the evidence actually supports their existence.

While the Debtor does not seek resolution of any other issues via the TIG Coverage Motion, the

Debtor expressly reserves its right to seek a ruling from this Court that resolves other issues in

favor of the Debtor, as against TIG and each other insurer.




                                                2
    Case 19-50012       Doc 178     Filed 08/07/19     EOD 08/07/19 21:54:47         Pg 3 of 7



         3.    Bankruptcy Rule 9006(c), Local Rule 9006-1(a), and section III.F of the case

management procedures appended to the Order Granting Debtor’s Motion For Order

Establishing Certain Notice, Case Management, And Administrative Procedures [Dkt. 213] (the

“Case Management Procedures”), permit the consideration of motions on shortened notice for

cause.

         4.    The Debtor submits that cause exists to hear the TIG Coverage Motion on

shortened notice because it is in the best interests of the Debtor’s estate to expeditiously resolve

insurance coverage disputes so that the Debtor and other parties in interest may negotiate and

propose a consensual plan of reorganization. It is especially imperative that the Court declare the

Debtor’s rights in its various insurance policies so that the parties may have productive

negotiations at the ongoing mediation which may otherwise stall as a result of TIG’s

unreasonable coverage positions. The next mediation sessions are scheduled for August 20-21,

2019. Courts frequently shorten notice periods when a debtor identifies cause to do so. See e.g.,

In re Fayette Memorial Hospital Assoc., Inc., Case No. 18-07762-JJG-11, Dkt. 206 (Bankr. S.D.

Ind. Jan. 18, 2019); In re Scotty’s Holdings, LLC, Case No. 18-09243-JJG-11, Dkt. 93 (Bankr.

S.D. Ind. Dec. 28, 2018); In re hhgregg, Inc., Case No. 17-01302-RLM-11, Dkt. 1292 (Bankr.

S.D. Ind. June 30, 2017).

         5.    Accordingly, consistent with Bankruptcy Rule 9006(c), Local Rule 9006-1(a), and

section III.F of the Case Management Procedures, the Debtor requests that the Court set the TIG

Coverage Motion to be heard on August 19, 2019 at 2:30 p.m. (prevailing Eastern time), with a

response deadline of August 14, 2019 at 4:00 p.m. (prevailing Eastern time) and a reply deadline

of August 16, 2019 at 4:00 p.m. (prevailing Eastern time).




                                                 3
    Case 19-50012         Doc 178   Filed 08/07/19    EOD 08/07/19 21:54:47       Pg 4 of 7



                                           NOTICE

        6.      The Debtor will provide notice of this Motion and any order entered hereon in

accordance with the Case Management Procedures and Local Rules 9006-1(d) and 9006-1(e).

The Debtor will also serve TIG Insurance Company by overnight mail and electronic mail. In

light of the nature of the relief requested herein, the Debtor submits that no other or further

notice is necessary.

        WHEREFORE, the Debtor respectfully requests entry of an order, substantially in the

form attached as Exhibit A, granting the relief requested in this Motion and granting such other

relief as is just and proper.

Dated: August 7, 2019                                Respectfully submitted,

                                                     PLEWS SHADLEY RACHER & BRAUN LLP

                                                     /s/ Gregory M. Gotwald             /
                                                     George M. Plews (#6274-49)
                                                     Gregory M. Gotwald (#24911-49)
                                                     Tonya J. Bond (#24802-49)
                                                     Steven A. Baldwin (#34498-49)
                                                     Christopher E. Kozak (#35554-49)
                                                     1346 N. Delaware St.
                                                     Indianapolis, IN 46202-2415
                                                     (317) 637-0700
                                                     Attorneys for USA Gymnastics
                                                     gplews@psrb.com
                                                     ggotwald@psrb.com
                                                     tbond@psrb.com
                                                     sbaldwin@psrb.com
                                                     ckozak@psrb.com
                                                     -and-




                                               4
Case 19-50012   Doc 178   Filed 08/07/19    EOD 08/07/19 21:54:47        Pg 5 of 7



                                           JENNER & BLOCK LLP
                                           Catherine L. Steege (admitted pro hac vice)
                                           Dean N. Panos (admitted pro hac vice)
                                           Melissa M. Root (#24230-49)
                                           353 N. Clark Street
                                           Chicago, Illinois 60654
                                           (312) 923-2952
                                           csteege@jenner.com
                                           dpanos@jenner.com
                                           mroot@jenner.com

                                           Counsel for the Debtor




                                    5
    Case 19-50012       Doc 178     Filed 08/07/19       EOD 08/07/19 21:54:47       Pg 6 of 7



                                CERTIFICATE OF SERVICE

        I hereby certify that on August 7, 2019, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to the following parties through the Court’s Electronic Case
Filing System. Parties may access this filing through the Court’s system.

Scott P. Fisher                                      James P. Moloy
Drewry Simmons Vornehm, LLP                          Bose McKinney & Evans LLP
sfisher@DSVlaw.com                                   jmoloy@boselaw.com

George R. Calhoun V                                  Kevin P. Kamraczewski
Ifrah PLLC                                           Law Offices of Kevin P. Kamraczewski
george@ifrahlaw.com                                  kevin@kevinklaw.com

Heather E. Simpson                                   Robert B. Millner
Kennedys CMK LLP                                     Ronald D. Kent
heather.simpson@kennedyslaw.com                      Susan M. Walker
Counsel for TIG Insurance Company                    Dentons US LLP
                                                     robert.millner@dentons.com
                                                     ronald.kent@dentons.com
                                                     susan.walker@dentons.com
                                                     Counsel for Virginia Surety Company Inc.,
                                                     f/k/a Combined Specialty Insurance Company
Jeffrey B. Fecht                                     Wendy D. Brewer
Riley Bennett Egloff LLP                             Phillip A. Martin
jfecht@rbelaw.com                                    Fultz Maddox Dickens PLC
                                                     wbrewer@fmdlegal.com
Cassandra L. Jones                                   pmartin@fmdlegal.com
Walker Wilcox Matousek LLP
cjones@wwmlawyers.com                                Abigail E. Rocap
Counsel for RSUI Indemnity Company                   Bates Carey LLP
                                                     arocap@batescarey.com
                                                     Counsel for Endurance American Insurance
                                                     Company
Harley K. Means                                      Bruce L. Kamplain
Stephen J. Peters                                    Cynthia E. Lasher
Kroger Gardis & Regas, LLP                           Norris Choplin Schroeder LLP
hmeans@kgrlaw.com                                    bkamplain@ncs-law.com
speters@kgrlaw.com                                   clasher@ncs-law.com
                                                     Counsel for Western World Insurance
Eric D. Freed                                        Company
Cozen & O’Connor
efreed@cozen.com
Counsel for ACE American Insurance
Company f/k/a CIGNA Insurance Company
Ginny L. Peterson                                    Hans H. J. Pijls


                                                 6
   Case 19-50012      Doc 178   Filed 08/07/19        EOD 08/07/19 21:54:47       Pg 7 of 7



Casey R. Stafford                                 Dinsmore & Shohl LLP
Kightlinger & Gray, LLP                           Hans.pijls@dinsmore.com
gpeterson@k-glaw.com                              Counsel for National Casualty Company
cstafford@k-glaw.com

Nancy D. Adams
Mathilda S. McGee-Tubb
Laura Bange Stephens
Mintz Levin Cohn Ferris Glovsky & Popeo,
PC
nadams@mintz.com
msmcgee-tubb@mintz.com
lbstephens@mintz.com
Counsel for Liberty Insurance Underwriters,
Inc.
Susan N.K. Gummow                                 Karen M. Dixon
Igor Shleypak                                     Michael M. Marick
Foran Glennon Palandech Ponzi & Rudloff PC        Skarzynski Marick & Black LLP
sgummow@fgppr.com                                 kdixon@skarzynski.com
ishleypak@fgppr.com                               mmarick@skarzynski.com
Counsel for American International Group,
Inc. & American Home Assurance Company            Joshua D. Weinberg
                                                  Katherine M. Hance
                                                  Shipman & Goodwin LLP
                                                  jweinberg@goodwin.com
                                                  khance@goodwin.com
                                                  Counsel for Great American Assurance
                                                  Company
U.S. Trustee                                      Catherine L. Steege
Office of U.S. Trustee                            Melissa M. Root
ustpregion10.in.ecf@usdoj.gov                     Jenner & Block LLP
                                                  csteege@jenner.com
                                                  mroot@jenner.com
                                                  Counsel for Debtor USA Gymnastics


                                                    /s/ Gregory M. Gotwald
                                                    Gregory M. Gotwald




                                              7
